IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-10007
                         Summary Calendar
                        __________________


DONNY JOE CURRY,

                                      Plaintiff-Appellant,

versus

WACKENHUT CORRECTIONAL CORPORATION,
Administrators (Private Shareholders), ET AL.,

                                      Defendants,

WACKENHUT CORRECTIONAL CORPORATION,
Administrators (Private Shareholders),

                                      Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CV-553-A
                        - - - - - - - - - -
                           July 22, 1996
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Donny Joe Curry, #596939, appeals the judgment of the

district court dismissing his civil rights action pursuant to

Fed. R. Civ. P. 12(b)(6).   He argues that he was forced 1) to

work without pay for a private corporation, managing the prison


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10007
                                -2-

for profit, in violation of the Thirteenth Amendment 2) to attend

a substance abuse program against his will.   We have reviewed the

record and Curry's brief and conclude that there is no error.

Curry v. Wackenhut Correctional Corp., No. 4:95-CV-553-A (N.D.

Tex. Dec. 14, 1995).

     The appeal is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983; 5th Cir.

R. 42.2.   We caution Curry that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   To avoid sanctions, Curry is further cautioned to

review all pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.